DETAILED ACTION
	This Office action is in response to the election filed 11 October 2021.  Claims 1-20 are currently pending; claims 16-20 have been withdrawn by Applicant.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 11 October 2021 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0287837 A1 to Yamazaki et al. (hereinafter “Yamazaki”).
Regarding independent claim 1, Yamazaki (Fig. 1C) discloses a thin film transistor, comprising an active layer; 
wherein the active layer comprises a source electrode contact part 123d, a drain electrode contact part 123e, and a channel part between the source electrode contact part and the drain electrode contact part; 
wherein the channel part comprises at least a first portion 121c/122c/123c and a second portion 121-123da/b different from the first portion, the second portion having an enhanced ability to capture off-state leaking carriers as compared to the first portion (¶¶ 0020, 0150).  
Regarding claim 2, Yamazaki discloses the thin film transistor of claim 1, wherein off-state energy band levels of a material of the second portion are lower than off-state energy band levels of a material of the first portion (¶¶ 0020, 0150).  
Regarding claim 3, Yamazaki discloses the thin film transistor of claim 2, wherein off-state energy band levels of materials of the second portion, the source electrode contact part, and the drain electrode contact part are lower than the off-state energy band levels of the material of the first portion (¶¶ 0020, 0150).  
Regarding claim 4, Yamazaki (Fig. 1C) discloses the thin film transistor of claim 1, wherein the first portion comprises at least a first sub-part 121c and a second sub-part 123c spaced apart from each other by the second portion 122a/b.  
Regarding claim 5, Yamazaki (Fig. 1C) discloses the thin film transistor of claim 1, wherein the second portion comprises at least a third sub-part 122a and a fourth sub-part 122b spaced apart from each other by the first portion 122c.  
Regarding claim 6, Yamazaki (Fig. 1C) discloses the thin film transistor of claim 1, wherein the second portion 121-123a/b comprises a same semiconductor host material doped with a same dopant 123d and the drain electrode contact part 123e (¶¶ 0127, 0131).  
Regarding claim 7, Yamazaki (Fig. 1C) discloses the thin film transistor of claim 1, wherein the source electrode contact part 123d, the drain electrode contact part 123e, the first portion 123c of the channel part, and the second portion 123a/b of the channel part comprises a same semiconductor host material (layer 123 is formed from layer 102, ¶¶ 0073, 0076).  
Regarding claim 8, Yamazaki (Fig. 1C) discloses the thin film transistor of claim 1, wherein the source electrode contact part 123d, the drain electrode contact part 123e, the first portion 123c of the channel part, and the second portion 123a/b of the channel part constitute a single layer structure in a same layer (see Fig. 1C).  
Regarding claim 9, Yamazaki (Fig. 1C) discloses the thin film transistor of claim 1, wherein the active layer has a multi-layer structure comprising a first layer 121c, a second layer 121-123a/b on the first layer, a third layer 123c on a side of the second layer distal to the first layer, and a fourth layer 123d/e on a side of the third layer distal to the second layer; the second layer constitutes the second portion 121-123a/b of the channel part; the first layer and the third layer constitute the first portion 121c/123c of the channel part; and the fourth layer constitutes the source electrode contact part 123d and the drain electrode contact part 123e.  
Regarding claim 11, Yamazaki (Fig. 1C) discloses the thin film transistor of claim 1, wherein the second portion comprises a doped semiconductor material; and the first portion comprises an undoped semiconductor material or a semiconductor material less doped than the second portion (¶ ¶ 0127-28).  
Regarding claim 12, Yamazaki discloses the thin film transistor of claim 11, wherein the first portion comprises an undoped amorphous silicon material; and each of the source electrode contact part, the drain electrode contact part, and the second portion of the channel part comprises an N+ heavily doped amorphous silicon material (¶¶ 0229-0231).  
Regarding claim 14, Yamazaki discloses a display substrate, comprising the thin film transistor of claim 1 (Figs. 8B-8D).  
Regarding claim 15, Yamazaki discloses a display panel, comprising the display substrate of claim 14 (Figs. 8B-8D).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki.
Regarding claim 13, Yamazaki discloses the thin film transistor of claim 11, wherein the second portion has a doping concentration in a range of approximately 1017 atom / cm3 to approximately 1021 atom / cm3 (¶ 0131).  

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  dependent claim 10 recites, inter alia, the first portion comprises at least a first sub-part, a second sub-part, and a fifth subpart spaced apart from each other by the second portion, the first sub-part being in the first layer, the second sub-part and the fifth sub-part being in the third layer; the second portion comprises at least a third sub-part and a fourth sub-part spaced apart from each other by the first portion, the third sub-part and the fourth sub-part being in the second layer;Page 3 of 8Appl. No. 16/330,860Response to Restriction Requirement mailed August 19, 2021 the second sub-part is spaced apart from the first sub-part by the third sub-part; the fifth sub-part is spaced apart from the first sub-part by the fourth sub-part.  These limitations, in combination with the remaining limitations of the base claim and any intervening claims (claim 9), are not anticipated or rendered obvious by the prior art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
15 January 2022



/LAURA M MENZ/Primary Examiner, Art Unit 2813